Citation Nr: 1423879	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability, claimed as arachnoiditis. 

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure, and as secondary to a back disability.

3.  Entitlement to service connection for left foot drop, claimed as due to herbicide exposure, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
October 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  The hearing transcript has been associated with the claims file. 

In December 2013, the Board remanded the issues of service connection for a back disability, peripheral neuropathy, and left foot drop for additional development, to include a request to obtain a VA examination to address the etiologies of claimed disabilities. The Board finds that the RO substantially complied with the Board's remand directives relating to the issue of service connection for a back disability and left foot drop, and finds that the Board may proceed with a decision on these issues at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board finds that further development is necessary prior to adjudicating the issue of service connection for peripheral neuropathy.

In evaluating this case, the Board has reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability did not have its onset during active service, nor is it otherwise related to service.

2.  The Veteran did not have chronic symptoms related to the back disability in service, nor did he have continuous symptoms related to this disability since service.

3.  The Veteran's left foot drop did not have its onset during active service, to include as due to the April 1970 left ankle sprain, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for left foot drop have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in December 2009 and January 2010, prior to the initial adjudication of the claims.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  With respect to notice relating to secondary service connection for peripheral neuropathy and left foot drop, notice was provided in December 2013 prior to readjudication of the claim in the March 2014 supplemental statement of the case (SSOC).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, and post-service treatment records, as well as the Veteran's own statements in support of his claims.  Pursuant to the December 2013 Board remand, the AOJ attempted to obtain Social Security Administration (SSA) records; however, a January 2014 SSA letter informed the VA that the SSA medical are not available and have been destroyed.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was examined by VA in connection with the claims for service connection on appeal in February 2014.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues of service connection for a back disability and left foot drop.  The examination report contains all the findings needed to evaluate the claims for service connection for a back disability and left foot drop, including the Veteran's history and clinical evaluation as well as rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, as discussed in the remand section below, the Board finds that the portion of the VA examination report as it pertains to the issue of service connection for peripheral neuropathy is inadequate and the Board is hereby remanding this issue to the AOJ for an addendum opinion.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lumbar degenerative disc disease is considered a form of arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim for service connection for a back disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. 
§ 3.309(e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27, 630-41 (2003); 64 Fed. Reg. 59, 232-243 (1999); 61 Fed. Reg. 57, 586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 171 (1998).
 
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Back Disability

The Veteran contends that service connection is warranted because the back disability is related to his duties as crew chief and back seat door gunner on a helicopter.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the Veteran's back disability is related to service.

The Veteran is currently diagnosed with degenerative arthritis of the lumbar spine, status post lumbar discectomy.  See April 2014 VA examination report.  Therefore, the Board finds that the Veteran has a current back disability.  With respect to the in-service incurrence, the Veteran claims that his back disability is related to his duties as crew chief and back seat door gunner, where he would sit on the back floorboard of a helicopters with his feet out on the skids and fires a machine gun.  The Veteran testified that the helicopter sometimes would sling around and a bungee cord would keep him from falling out, and that this movement would hurt his back; he also stated that he injured his back during a helicopter hard landing during service.  Service treatment records reflect that the Veteran complained of back pain once in November 1968.  However, the remaining service treatment records do not reflect any treatment, diagnoses, or complaints relating to the back at any time in service other than in November 1968.  A December 1969 examination report performed during service shows a normal evaluation of the spine and a concurrent report of medical history, completed by the Veteran, indicates he reported having no recurrent back pain.  Moreover, a September 1970 report of medical examination, conducted upon the Veteran immediately prior to discharge from active service, shows a normal evaluation of the spine.  

The Board has considered the Veteran's testimony during the May 2012 Board hearing that when he complained about his back pain during service, he was told to forget about it and push on.  However, this statement is contradicted by the December 1969 report of medical examination and report of medical history as well as the September 1970 report of medical examination.  Therefore, the Board finds that the Veteran is not credible in his testimony that he had recurrent symptoms of a back disability during service.   See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran did not have an in-service back injury nor did he have chronic symptoms related to a back disability in service.

The Veteran asserted that after service, he continued to have back problems and that he had a surgery in 1975 for a lumbar disc rupture; the Veteran reported that despite his back giving him a lot of trouble, he did not complain because he was afraid of losing his job.  See May 2012 Board hearing transcript.  Moreover, in a January 2010 statement in connection with his claim for post-traumatic stress disorder, the Veteran indicated that he started taking prescription medications for chronic back pain in 1972.  However, at the May 2012 Board hearing, when asked whether he first had problems and sought treatment for his back within a year of separation from service, the Veteran indicated that it was 5 years after service and about two weeks before the 1975 back surgery that he started receiving treatment for his back condition.  See May 2012 Board hearing transcript.   Given the Veteran's contradicting testimony at the May 2012 Board hearing and in the January 2010 statement as well as the evidence showing no complaints or treatment for the back condition until 1975, the Board finds that the Veteran's statements regarding continuity of symptoms since service are not credible.  Accordingly, the weight of the lay and medical evidence of record is against a finding that the Veteran had continuous symptoms of the back disability since service.

The Veteran was afforded a VA examination in February 2014.  The VA examiner reviewed the claims file and identified pertinent in-service events related to the back disability as described by the Veteran, to include the claimed helicopter hard landing.  The examiner indicated that the Veteran reported helicopter jumps started pain in 1968.  After performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the Veteran's back disability was less likely as not incurred in or caused by service.  The VA examiner reasoned that the Veteran had a note of an asymptomatic back sprain on his entrance examination but that he had two additional examinations during service in 1969 and in 1970 without note of back pain; the VA examiner also stated that post-service, the Veteran had physical job in sheet metal fabrication and had no follow-up regarding his back until note of 1975 back surgery.  A fair reading of the VA examination report shows that in reaching this opinion, the VA examiner considered the Veteran's lay statements about the claimed in-service events that resulted in the back disability including the 1968 in-service helicopter hard landing.  The Board finds that the VA opinion is probative with respect to service connection for a back disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the February 2014VA opinion provides competent, credible, and probative evidence which shows that the currently-diagnosed back disability is not etiologically related to service. 

Insomuch as the Veteran asserts that his back disability is directly related to service, the Board finds that the Veteran is not competent to relate the current back disability to active service.  While the Veteran is competent to describe an in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as the claimed back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the back disability was not incurred in service nor is it otherwise related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a back disability is not warranted.

Service Connection for Left Foot Drop

The Veteran contends that his current left foot drop is related to service, to include as a result of herbicide exposure in service and as secondary to a back disability.  Specifically, the Veteran asserts that left foot drop is related to an April 1970 in-service left ankle sprain.  In the alternative, the Veteran maintains that his left foot drop is related to his back disability or to in-service exposure to herbicides.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that the Veteran's left foot drop is related to service.

The Veteran is currently diagnosed with left foot drop.  See March 2010 VA occupational treatment note.  With regard to in-service incurrence, the Veteran contends that his left foot drop is related to an April 1970 in-service left ankle sprain, which resulted from jumping out of a helicopter.  See May 2012 Board hearing transcript.  Service treatment records reflect that the Veteran complained of pain in both feet in November 1968 and was treated for a left ankle sprain in April 1970.  A concurrent X-ray report showed soft tissue swelling with no fracture of the left ankle.  However, the remaining service treatment records do not reflect any treatment, diagnoses, or complaints relating to the left ankle at any time in service other than these two occasions.  A September 1970 report of medical examination, conducted upon the Veteran immediately prior to discharge from active service, shows a normal evaluation of the feet and lower extremities.  Finally, as explained in detail below, the Veteran has indicated in multiple statements that the onset of his left foot drop was years after discharge from service.  Accordingly, the Board finds that the weight of the lay and medical evidence of record establishes that there was no in-service injury to the Veteran's left ankle nor did the Veteran have chronic symptoms during service related to the left foot drop.

The Veteran claims that he has had unremitting symptoms related to left foot drop after service.  See May 2012 Board hearing transcript.  However, a March 2010 VA occupational treatment note shows that the Veteran reported that the onset of his left foot drop was approximately 12 years following his lumbar spine surgery.  Moreover, at the February 2014 VA examination, the Veteran reported his left foot drop started post 1995 lumbar spine surgery.  Therefore, the Board finds the Veteran's statements at the May 2012 Board hearing, relating to having symptoms of left foot drop since service, are not credible because they are contradicted by the September 1970 service separation examination findings, and by the Veteran's statements at the March 2010 VA occupational treatment consultation and at the February 2014 VA examination.  Moreover, based on the Veteran's own statements, his left foot drop did not start until 1995, which is approximately 25 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the Board finds that the weight of the lay and medical evidence of record establishes that the Veteran did not have unremitting symptoms after service related to left foot drop.
 
The Veteran was afforded a VA examination in February 2014.  The VA examiner reviewed the claims file and identified pertinent in-service events related to the left foot as described by the Veteran.  After performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the Veteran's left foot drop was less likely as not incurred in or caused by service.  The VA examiner reasoned that the Veteran's ankle sprain was self-limiting and healed, and that the onset of the Veteran's left foot drop onset was in 1995, post lumbar spine surgery.  The Board finds that this VA opinion is highly probative.  The Board further finds that the VA medical opinion was adequately based on lay and medical evidence in the record and the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the February 2014 VA opinion provides competent, credible, and probative evidence, which shows that the currently-diagnosed left foot drop is not etiologically related to service. 

Insomuch as the Veteran asserts that his left foot drop is directly related to his in-service left ankle sprain, the Board finds that the Veteran is not competent to relate the left foot drop to active service.  While the Veteran is competent to describe the in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as the claimed left foot drop disability.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   

The Veteran has also claimed that his left foot drop is related to exposure to Agent Orange.  See March 2010 Veteran statement; May 2012 Board hearing transcript.  The record reflects that the Veteran served in Vietnam and that his exposure to Agent Orange has been conceded in a different claim.  See December 2010 rating decision.  However, left foot drop is not among the diseases listed in 38 C.F.R. 
§ 3.309(e) nor did the Veteran provide any competent evidence that there is a direct relationship between exposure to Agent Orange and a left foot drop.  See Combee, 34 F.3d at 1042.  The record does not demonstrate that the Veteran has the requisite medical expertise to render an opinion as to the causation of left foot drop as noted above.  Therefore, service connection for left foot drop based on exposure to herbicides is not warranted.

Finally, the Veteran has claimed that his left foot drop is secondary to a back disability.  As discussed in detail in this decision, the Board has denied service connection for a back disability; therefore, the claim for service connection for left foot drop as secondary to a back disability must be denied as a matter of law, because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the left foot drop was not related to service, to include as a result of herbicide exposure, or as secondary to a back disability.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for left foot drop is not warranted.


ORDER

Service connection for a back disability is denied. 

Service connection for left foot drop is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded a VA examination in February 2014; however, the Board finds that the examination was not adequate as it pertains to the issue of service connection for peripheral neuropathy.  See Barr, 21 Vet. App. at 312.  

The record reflects that the Veteran has radiculopathies of the upper and lower extremities, and the Veteran testified at the May 2012 Board hearing that he has neuropathy in the right arm and hand as well as in the lower extremities; however, the February 2014 VA examination only evaluated the Veteran's lower extremity neurological disorders.  Moreover, the February 2014 VA examiner opined that the Veteran's neurological disorders were less likely than not incurred in or caused by active service; however, in the rationale, the VA examiner explained that the Veteran's back disability is not related to service and, as a result, his neurological disorders are not aggravated by a service-connected back disability.  As such, the VA examiner only provided a rationale that is related to service connection for neurological disorders as secondary to a back disability, but did not provide a rationale for the conclusion that the neurological disorders are not directly related to service. 

Given these deficiencies in the February 2014 VA examination and etiological opinion contained therein, the Board finds that an addendum VA opinion should be obtained to address the Veteran's claim for service connection for peripheral neuropathy on a direct basis.  See generally Barr, 21 Vet. App. at 311.  Because the Board has denied the claim for service connection for a back disability, an opinion on secondary service connection is not required; only an opinion on direct service connection is requested.

Accordingly, the issue of service connection for peripheral neuropathy is REMANDED for the following actions:

1. Obtain an addendum opinion by the VA examiner who conducted the February 2014 examination regarding peripheral neuropathy, if possible, or a suitable substitute, with respect to the nature and etiology of the Veteran's peripheral neuropathy.  The examiner is requested to note whether or not the Veteran has any neurological disorders of the upper extremities in addition to the lower extremity neurological disorders already diagnosed by the examiner.  If the examiner finds that another physical examination of the Veteran is required, one should be undertaken. 

The examiner is requested to provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any of the Veteran's current neurological disorders had its origin in service or is in any way related to the Veteran's service.  

The examiner should provide a detailed rationale for all opinions given with reference to the evidence of record.

The examiner should also address the Veteran's assertions at the May 2012 Board hearing that he started experiencing symptoms of a neurological disorder, to include a burning sensation in his legs, within a year of separation from active service.

2. After completing the above, and any other development deemed necessary, the claim for service connection for peripheral neuropathy should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRNADO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


